DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 12, 13, 17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (3,667,012) and Kuznetsov #1 (2019/0393754).
Regarding independent claims 1, 9, and 17, Kilgore teaches a system and method (Fig. 2) comprising: 
a power distribution bus (11-13) configured to distribute power from an electrical power source (10); 
a plurality of electrical loads (the various pumps, motors, sensors, etc. inside excavator 14) configured to receive portions of the power from the electrical power source, wherein power associated with one of the electrical loads oscillates at a low frequency associated with a thump condition (Col. 2, lines 45-69, which discusses low frequency load oscillation);
a flywheel (22) configured to rotate in order to store inertial energy that is convertible to power one or more of the electrical loads; and 
a doubly-fed induction machine (DFIM) (16) coupled to the flywheel, the DFIM configured to:
reduce voltage drop on the power distribution bus in response to a change in power at one or more of the electrical loads (Col. 3, lines 13-17 and Col. 1, lines 10-25); and
extract energy associated with the thump condition from or return energy associated with the thump condition to the flywheel in order to reduce an impact of the thump condition on the electrical power source or the system (Figs. 1 and 3; Col. 2, lines 45-69; Col. 4, lines 16-34; the thump condition occurs sometimes when the load demand changes, and Kilgore teaches performing these above functions whenever the load demand changes).
Kilgore fails to explicitly teach the DFIM configured to reduce transmission impedance on the power distribution bus in response to a change in power at the loads.  Kuznetsov teaches a similar system (Fig. 1) to that of Kilgore, including an electrical power source (104), a plurality of loads (L2), a DFIM (102), and a flywheel (120) for energy storage.  Kuznetsov teaches the DFIM configured to reduce the transmission impedance on the power distribution bus in response to a change in power at the loads ([0025], [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Kilgore’s DFIM configured to reduce the transmission impedance on the power distribution bus, as described in Kuznetsov, since it would reduce speed and torque oscillations in the system.
Regarding claims 4 and 12, Kilgore teaches the power associated with the one of the electrical loads oscillates between regenerative power and non-regenerative power; and the DFIM is configured to receive at least some of the regenerative power and use the at least some of the regenerative power to increase the inertial energy stored at the flywheel. (Col. 2, lines 55-60; Col. 4, lines 27-33)
Regarding claims 5 and 13, Kilgore teaches the DFIM comprises a plurality of output ports (top, bottom, and left), each output port galvanically isolated from other ports and configured to absorb at least some of the energy associated with the thump condition independent of the other output ports. (Fig. 2)
Regarding claims 23 and 25, Kilgore teaches the power distribution bus comprising an alternating current power distribution bus. (Col. 2, lines 73-75)
Regarding claims 24 and 26, Kilgore teaches the plurality of electrical loads comprising a first load (a motor, pump, sensor, etc. used in the excavator) configured to pulse at a first frequency and a second load (a different motor, pump or sensor, etc. used in the excavator) configured to pulse at a second frequency different than the first frequency.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (3,667,012) and Kuznetsov #1 (2019/0393754) as applied to claim 1 above, and further in view of Vanska et al. (WO 2016/066396 A1).  Kilgore and Kuznetsov teach the systems as described above.  They fail to explicitly teach a plurality of frequency converters corresponding to each load.  Vanska teaches a similar power distribution system (Fig. 2) to that of Kilgore.  Vanska teaches a plurality of frequency converters each corresponding to one of the electrical loads, each frequency converter configured to convert a frequency of the power from the electrical power source to an output frequency associated with the corresponding electrical load. (Col. 4, lines 11-27)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement frequency converters corresponding to each of the electrical loads in Kilgore’s invention, so that the correct frequency can be supplied to each of the loads.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (3,667,012), Kuznetsov #1 (2019/0393754), and Vanska et al. (WO 2016/066396 A1) as applied to claims 1, 6, 9, and 14 above, and further in view of Kuznetsov #2 (2016/0336928).  Kilgore, Kuznetsov #1, and Vanska teach the systems as described above.  They also teach a DFIM exciter (24 of Kilgore), but fail to explicitly teach the use of tertiary windings/ports.  Kuznetsov #2 teaches a similar system (Figs. 1 and 4) to that of Kilgore.  Kuznetsov #2 teaches a DFIM exciter (416) configured to vary an excitation current and frequency on a secondary winding of the DFIM (402) to be inversely proportional to a shaft speed of the flywheel (426) so as to maintain each output frequency on a tertiary winding (406, 410) at a substantially constant value over variations in the shaft speed and inertial stored energy; and a plurality of DFIM tertiary winding ports, each DFIM tertiary winding port configured to provide leading reactive power to corresponding ones of the electrical loads having a reactive power demand or reactive power oscillation and consequently reduce the reactive power demand on the plurality of frequency converters (in Kilgore/Kuznetsov #1/Vanska), which provide mainly real power from the electrical power source.  (Abstract; [0036], [0053], [0054], [0092]-[0094])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement plural tertiary windings in the DFIM and have them operate as claimed, to assist in providing the correct power to the varying loads in the Kilgore/Kuznetsov #1/Vanska invention.
Claim(s) 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Kilgore (3,667,012) and Kuznetsov #1 (2019/0393754) as applied to claims 1 and 17 above, and further in view of Kuznetsov #2 (2016/0336928).  Kilgore teaches the method as described above.  Regarding claim 20, Kilgore and Kuznetsov #1 fails to explicitly teach a DFIM with plural tertiary windings.  Kuznetsov #2 teaches the DFIM comprising a non-symmetrical, space-transient winding that generates leading reactive power in a plurality of tertiary windings, that operates at a voltage level different from primary or secondary windings, and compensates for at least some of the reactive power demanded by the electrical loads. ([0036], [0092]-[0094])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a plurality of tertiary windings in Kilgore’s DFIM to assist in supplying the correct power to the varying loads in Kilgore’s invention.
Regarding claim 21, Kilgore/Kuznetsov #1 teach a secondary winding of the DFIM being coupled to a DFIM excitation power source (24), but fails to explicitly teach the use of plural tertiary winding ports.  Kuznetsov #2 teaches the DFIM excitation circuit configured to enable the DFIM tertiary winding ports to provide leading or lagging reactive power to compensate for oscillating load condition power factor on a recurrent or transient basis. ([0092]-[0094)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement plural tertiary windings/ports into Kilgore’s invention to assist in supplying the correct power to the varying loads in Kilgore’s invention.
Regarding claim 22, Kilgore teaches the DFIM (16) comprising a plurality of polyphase and galvanically isolated output ports; and the method further comprises absorbing at least some of the energy associated with the thump condition at each output port independent of the other output ports. (Col. 4, lines 16-34)
Response to Arguments
Applicant’s arguments, with respect to the 112(a) rejection have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Regarding the “thump condition”, the Examiner acknowledges the Applicant’s specification teaches the “thump condition” being a low frequency power oscillation condition, which occurs during a change/fluctuation in the load (but not during all changes in the load demand).  Kilgore teaches an example of low frequency power oscillation in the loads (Fig. 1; Col. 2, lines 45-69).  Kilgore also teaches, at all times during changes in the load (during a thump condition or not), extracting energy from or return energy to the flywheel to reduce the impact of changes in the loads on the power distribution bus (Col. 4, lines 16-34).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
7-7-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836